      Case: 3:17-cv-00393-slc Document #: 66 Filed: 08/23/19 Page 1 of 3



              IN THE UNITED STATES DISTRICT COURT
             FOR THE WESTERN DISTRICT OF WISCONSIN


JEREMY CLARK et al.,

           Plaintiff,

     v.                                    Case No. 17CV393

HEATHER HEINEN,

           Defendant.


      DEFENDANT’S RULE 26(A)(3)(A) AND (B) DISCLOSURES


     Defendant Heather Heinen, by and through her undersigned attorneys,

submits her Rule 26(a)(3)(A) and (B) Disclosures.

Names of Witnesses Defendants Will Call:

  1. Defendant Heather Heinen

  2. Trevor Klemmer

  3. Keith Immerfall

Names of Witnesses Defendant May Call:

  1. Dr. Kristina DeBlanc

  2. Andrew Larson

  3. James Olson

  4. Donna Larson
       Case: 3:17-cv-00393-slc Document #: 66 Filed: 08/23/19 Page 2 of 3



   5. Any witness identified on Plaintiff’s witness list, regardless of whether

      Plaintiff actually calls that witness at trial.



      The above-listed witnesses may be contacted through defense counsel.

      Based upon the presentation of Plaintiff’s case, Defendants reserve the

right to call rebuttal witnesses.

                                    EXHIBITS

      The Defendants’ exhibit list will be filed as a separate document on

today’s date.


      Dated this 23rd day of August, 2019.


                                      Respectfully submitted,

                                      JOSHUA L. KAUL
                                      Attorney General of Wisconsin

                                      RACHEL L. BACHHUBER
                                      Assistant Attorney General
                                      State Bar #1052533

                                      s/Katherine C. Polich
                                      KATHERINE C. POLICH
                                      Assistant Attorney General
                                      State Bar #1065796

                                      Attorneys for Defendant

Wisconsin Department of Justice
Post Office Box 7857
Madison, Wisconsin 53707-7857


                                         2
      Case: 3:17-cv-00393-slc Document #: 66 Filed: 08/23/19 Page 3 of 3



(608) 266-0188(Bachhuber)
(608) 267-7163 (Polich)
(608) 267-8906 (Fax)
bachhuberrl@doj.state.wi.us
polichkc@doj.state.wi.us




                                      3
